West, J.,
delivered the opinion of the court.
This is a writ of error to an order of the Circuit Court of Washington county, Virginia, in an action at law pending therein, wherein E. C. Akers is plaintiff and The Mathieson Alkali Works is defendant.
*20There are three counts in the plaintiff’s notice of motion for judgment.
The order complained of was entered April 10, 1926, and is in the following words:
“This day came the parties, by their attorneys, and this case having been heretofore submitted to the court upon defendant’s demurrer to the plaintiff’s notice and the joinder of plaintiff therein, the court not then being advised, took time- to consider, and being now advised, is of opinion to sustain the demurrer as to the first count and overrule the demurrer as to the remaining counts. It is therefore considered by the court that the said demurrer be, and it is hereby, sustained as to the first count and overruled as to the remaining counts.”
We are of the opinion that this order is not a final order and the writ will be dismissed as improvidently awarded.

Writ dismissed.